Citation Nr: 1756684	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-05 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected left knee osteoarthritis (hereinafter, "left knee disorder").

2.  Entitlement to an initial compensable rating for service-connected sinusitis prior to March 6, 2012; and to a rating in excess of 10 percent thereafter.

3.  Entitlement to an inial compensable rating for service-connected esophagitis.

4.  Entitlement to service connection for surgical scar of the abdomen.

5.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 2004 to January 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, established service connection for the left knee, sinusitis, and esophagitis; and assigned initial noncompensable (zero percent) ratings therefor, effective January 20, 2009.  That decision also denied service connection for a surgical scar of the abdomen, and a right knee disorder.  Further, a subsequent rating decision assigned a 10 percent rating for the sinusitis, effective March 6, 2012.  The Board has construed the appellate issues listed above to reflect this development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2017.  A transcript of that hearing is of record.

For the reasons detailed below, the Board finds that the Veteran is entitled to an initial compensable rating of 10 percent for his service-connected left knee disorder, and for his sinusitis prior to March 6, 2012.  However, as addressed in the REMAND portion of the decision below, further development is required regarding whether ratings in excess of 10 percent are warranted; as well as for the esophagitis and right knee claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disorder has been manifested by painful motion throughout the pendency of this case.

2.  The Veteran's service-connected sinusitis has been manifested by at least 3 to 6 non-incapacitating episodes per year throughout the pendency of this case; to include the period from January 20, 2009, to March 6, 2012.

3.  The Veteran has a painful scar as residual of in-service abdominal surgery for varicocele.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating of 10 percent for the Veteran's service-connected left knee disorder from January 20, 2009, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4,71a, Diagnostic Code 5003 (2017).

2.  The criteria for an initial compensable rating of 10 percent for the Veteran's service-connected sinusitis are met from January 20, 2009, to March 6, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4,97, Diagnostic Code 6513 (2017).

3.  The criteria for a grant of service connection for surgical scar of the abdomen are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Increased Rating(s)

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is already in receipt of such "staged" ratings for his service-connected sinusitis.

Analysis - Left Knee

In this case, the Board notes the Veteran testified at his September 2017 hearing that he has had painful motion of the left knee throughout the pendency of this case.  He is competent, as a lay person, to describe such symptomatology.  Further, the Board finds his testimony on this matter to be credible.  Moreover, he complained of knee pain at an October 2008 VA pre-discharge examination, and the treatment records include complaints of bilateral knee pain.

The Board also notes that arthritis (i.e., the service-connected left knee disorder) is generally rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

Inasmuch as there is competent and credible evidence of painful left knee motion throughout the pendency of this case, the Veteran is entitled to at least a 10 percent rating in this case.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59.  As noted in the Introduction, the issue of entitlement to a rating in excess of 10 percent for the service-connected left knee is addressed in the REMAND portion of the decision.

Analysis -- Sinusitis

The Veteran's sinusitis is evaluated pursuant to the criteria found at 38 C.F.R. 
§ 4.97, Diagnostic Code 6513.  Under this Code, a noncompensable (zero percent) evaluation is warranted when sinusitis is detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is required when there are three or more incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 

The Board notes that the same criteria apply for the evaluation of pansinusitis, ethmoid, frontal, maxillary, and sphenoid sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 6511, 6512, 6513 and 6514.

In this case, the Board acknowledges that the October 2008 VA pre-discharge examination stated that no sinus tenderness was noted; and there were no signs of excessive secretion, purulent discharge or nasal obstruction.  Nevertheless, there is evidence that the Veteran has received medical treatment for sinusitis during the pendency of this case.  Moreover, he provided competent and credible testimony at his September 2017 hearing to the effect he has experienced at least three to six non-incapacitating episodes of sinusitis per year during the pendency of this case to include symptoms such as headaches, pain, and purulent discharge or crusting.  Resolving all reasonable doubt in favor of the Veteran regarding degree of disability, the Board finds he is entitled to at least a compensable rating of 10 percent for the period prior to March 6, 2012.

As noted in the Introduction, the issue of entitlement to a rating in excess of 10 percent for the service-connected sinusitis is addressed in the REMAND portion of the decision.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis - Abdominal Scar

In this case, the Veteran has essentially contended that he has a tender and painful scar as a residual of in-service surgery for varicocele.

The Board notes that the Veteran's service treatment records reflect he underwent surgery for left varicocele in July 2008.  Further, he indicated at the October 2008 VA pre-discharge examination that the scar areas from this surgery were tender at times.  However, service connection was denied, in essence, for lack of a current disability which appears to be based upon the October 2008 VA examiner's finding that the points of entry for the pertinent surgical procedure were no longer confidently identifiable.  Nevertheless, that statement does tend to indicate there was at least some evidence of a residual scar.  This is also indicated by the examiner's statement there was no disfigurement from the scar, because if there was no scar at all that qualifier would be unnecessary.  Moreover, the Veteran provided credible testimony at his September 2017 hearing that he had a painful residual scar.  As scar(s) are generally subject to visible observation, the Board finds that the Veteran is competent to describe that disability.  In addition, his competent and credible complaints of a painful and tender scar is evidence of a current disability consistent with the criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board also reiterates that the law mandates resolving all reasonable doubt in favor of the Veteran, to include issues of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Board finds the competent and credible evidence of record reflects the Veteran has a painful scar as residual of in-service abdominal surgery for varicocele.  Therefore, service connection is warranted for such disability.


ORDER

An initial compensable rating of 10 percent for the Veteran's service-connected left knee disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial compensable rating of 10 percent for the Veteran's service-connected sinusitis are met from January 20, 2009, to March 6, 2012, is granted; subject to the law and regulations governing the payment of monetary benefits.

Service connection for surgical scar of the abdomen is granted.


REMAND

Initially, the Board notes that the record reflects the Veteran was last accorded a VA examination which evaluated his service-connected left knee, sinusitis, and esophagitis in October 2008.  Moreover, the Veteran has indicated, to include at his September 2017 hearing, which these disabilities have increased in severity since the time of that examination.  Consequently, the Board concludes that a remand is required to afford the Veteran a new examination to evaluate the current nature and severity of these service-connected disabilities.  

Regarding the claim of service connection for a right knee disorder, the Board notes that the Veteran's service treatment records demonstrates complaints of bilateral knee pain, to include following a May 2008 jump injury from a parachute hard landing.  He also complained of bilateral knee pain at the October 2008 VA pre-discharge examination, and the post-service medical records show treatment for complaints of bilateral knee pain/arthralgia.  Despite these complaints, no chronic right knee disorder was diagnosed on the October 2008 VA pre-discharge examination or in the post-service treatment records.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain is not analogous to disability).  Nevertheless, given the Veteran's competent and credible account of recurrent right knee pain since service, as well as his indication it has gotten worse since the October 2008 examination, the Board finds that he should be accorded a new examination to clarify the nature and etiology of his claimed right knee disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his knees, sinusitis, and esophagitis since July 2017.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right knee symptomatology; as well as the nature, extent and severity of his left knee, sinusitis, and esophagitis symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the current nature and severity of his service-connected left knee, sinusitis, and esophagitis.  The claims folder should be made available to the examiner for review before the examination.

Regarding the left knee, it is imperative that the pertinent examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  The examiner should also express an opinion as to the additional limitation of motion, in terms of degrees, during flare-ups of left knee pain if applicable.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  The Veteran should also be afforded an examination to evaluate the nature and etiology of his claimed right knee disorder.  The claims folder should be made available to the examiner for review before the examination.

The examiner should indicate whether the Veteran has a chronic right knee disability; and, if so, whether it is at least as likely as not it was incurred in or otherwise the result of his active service.  These findings should reflect consideration of the Veteran's documented in-service treatment for bilateral knee pain, and his competent and credible account of recurrent right knee pain since service.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since this case was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


